Title: From John Adams to Benjamin Stoddert, 10 July 1799
From: Adams, John
To: Stoddert, Benjamin



Sir
Quincy July 10th 1799

I have received your two favors of the 3d. The constitution shall not be delayed by me. If Talbot cannot go, I will appoint Sever. Tis a choice of difficulties. Unpopularity, censure and reproach must attend every thing I do. Talbot in my opinion ought to rank from his appointment by Gen. Washington, but whether I shall risk a declaration of this opinion or risk an equal & more just censure, by his dismission & the appointment of an officer who is a stranger to the ship, officers & men, is not yet determined. I have signed & sent the commissions to Capt Little
